Citation Nr: 1125245	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  09-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for esophageal stricture.

2.  Entitlement to service connection for thyroid cancer, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for prostate cancer, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for lung cancer, to include as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to September 1958, January 1959 to December 1962, and January 1964 to August 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for thyroid cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision in May 1998, the RO denied service connection for esophageal stricture.  The Veteran was notified of his right to appeal, but a timely appeal was not filed.

2.  Evidence added to the record since the May 1998 rating decision considered in conjunction with the record as a whole, is new, but does not relate to an unestablished fact necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's service personnel records do not show that his service included in-country duty or visitation in Vietnam.

4.  Lung cancer was initially demonstrated many years after service, and has not been shown by competent clinical, or competent and credible lay, evidence to be causally related to the Veteran's active service, to include Agent Orange exposure.

5.  Prostate cancer was initially demonstrated years after service and has not been shown by competent clinical, or competent and credible lay, evidence to be causally related to the Veteran's active service to include Agent Orange exposure.


CONCLUSIONS OF LAW

1. The May 1998 RO decision, which denied service connection for esophageal stricture, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received to reopen the Veteran's claim for entitlement to service connection for esophageal stricture. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Lung cancer was not incurred in or aggravated by active service, to include as due to exposure to Agent Orange, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  Prostate cancer was not incurred in, or aggravated by, active service, to include as due to exposure to Agent Orange, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and an effective date for the award of benefits will be assigned in the award of the benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued a decision that established significant new requirements with respect to the content of the VCAA notice for reopening claims.  According to the Court, in the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Further, in providing instruction as to what information would be considered "new and material", the Court indicated that "material" evidence would include (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  "New" evidence would be considered new only if it had not been submitted previously to VA and was neither "cumulative nor redundant" of evidence already in the record.

The agency of original jurisdiction (AOJ), issued VCAA notice letters to the appellant in October 2007 and January 2008, prior to the initial adjudication of the claims, that informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence and notified him that a disability rating and effective date will be assigned in event of award of any benefit sought per Dingess/Hartman.  The Veteran was also informed of what new and material evidence could be submitted to reopen his claim for service connection for esophageal stricture, what type of evidence would qualify as "new" evidence, and per the requirements set forth in Kent, specifically informed him of what evidence would be necessary to substantiate the element or elements required to establish the claim that were found insufficient in the previous denial.  

With regard to the duty to assist, the claims file contains the Veteran's service personnel and treatment records and VA treatment records.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

The record does not show that the Veteran has been provided a VA examination or opinion with respect to his new and material evidence claim.  However, the Board notes that VA does not have a duty to provide a VA examination if the claim is not reopened, which is the case in the decision below.  The VCAA explicitly states that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim. 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).

The record also does not reflect that the RO has afforded the Veteran VA examinations for his claimed prostate and lung conditions.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board finds that in the present case there is not sufficient competent and credible evidence to establish the occurrence of an in-service event, injury, or disease.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

If all of the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010). However, if the preponderance of the evidence is against the claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of notice of the decision. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In general, a decision of the Board is final and binding on the veteran if not timely appealed. 38 U.S.C.A. § 7104 (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is received the claim shall be reopened and the former disposition of the claim reviewed. See also 38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

VA promulgated amended regulations implementing the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 C.F.R. § 3.156(a), which redefined the definition of "new and material evidence."  This provision is applicable only for claims filed on or after August 29, 2001. The Veteran filed his claim to reopen in August 2007.  Therefore, the Board finds that the post August 29, 2001 standard of review should be applied.

"New" evidence is existing evidence not previously submitted to agency decision makers. " Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, B-cell leukemias, and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

1.  New and Material Evidence-Esophageal Stricture

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for esophageal stricture.  In a May 1998 rating decision, the RO denied the Veteran's claim for entitlement to service connection for esophageal stricture with dilation on the basis that although VA Medical Center records showed that the Veteran had been treated for gastroesophageal reflux disease and underwent an esophageal dilation in August 1995, there was no evidence of treatment in service for esophageal stricture with dilation and there was no evidence that it was incurred in or aggravated by service.
No appeal was taken from that determination, and there has been no allegation of CUE in that regard.  As such, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the May 1998 RO denial included the Veteran's service treatment records which do not show that the Veteran complained of, or was treated for esophageal stricture or any other esophageal symptomatology.  The evidence of record at that time also includes VA treatment records which show that between 1996 and 1998, the Veteran was treated for gastroesophageal reflux disease and underwent esophageal dilation.

The evidence received since the final May 1998 RO decision includes VA treatment records dated between 2007 and 2008 which show that the Veteran has esophageal stricture and was status post three dilations.  The additional evidence also includes military pay records.

This additional evidence is new because it was not of record at the time of the prior final RO denial in May 1998.  However, this evidence is cumulative and duplicative of prior evidence of record which shows that the Veteran has esophageal stricture for which he has undergone dilations.  Moreover, this evidence is not material because when considered by itself, or with previous evidence of record, does not raise a reasonable possibility of substantiating the claim.

Further, with respect to the statements of the Veteran, the Board acknowledges that he is competent to provide statements as to his observations.  However, while statements of a Veteran are presumed credible for the purpose of establishing new and material evidence, the statements are not new and are essentially cumulative of the Veteran's assertions of record at the time of the May 1998 RO decision.  Also, the Veteran is not competent to offer an opinion as to a medical diagnosis or medical causation.  As such, the additional statements by the Veteran are also not material evidence.  See Pollard v. Brown, 6 Vet. App. 11 (1993) (lay assertions, even if new, still would not be material evidence); Moray v. Brown, 5 Vet. App. 211, 214 (1993) (implicitly holding that if lay assertions of medical causation will not suffice initially to establish a plausible basis for the claim, then it necessarily follows that such assertions cannot serve as a predicate to reopen a claim).  

Accordingly, the Board finds that new and material evidence has not been received to reopen the Veteran's claim for service connection for esophageal stricture.

2.  Service Connection -- Lung and Prostate

The Veteran asserts that service connection is warranted for lung cancer and prostate cancer.  He specifically contends that such conditions are due to Agent Orange exposure.  

The Board observes that prostate and lung cancer have been listed under 38 C.F.R. § 3.309(e) as diseases that VA have associated with Agent Orange exposure and therefore a Veteran could be entitled to a grant of service connection on a presumptive basis.  In order for a veteran to be presumed to have had exposure to (herbicides) Agent Orange while serving in Vietnam, he must have served in the Republic of Vietnam or the waters off Vietnam, during the period beginning on January 9, 1962 and ending on May 7, 1975 and had in-country duty or visitation.  

In this case, the Veteran contends that although he was stationed in Thailand, his duties took him into the Vietnam war zone a total of eight times.  (See November 2007 Statement).  The Veteran's AF Form 7 (Airman Military Record) shows that the Veteran military occupational specialty included that of a munitions specialist.  Such personnel records also show that the Veteran had foreign service in Okinawa, Japan in 1961 and 1965, Thailand between 1967 and 1968, and England between 1968 and 1970.  The Veteran' s AF Form 7 also shows that the Veteran participated in combat during the Vietnam Air Offensive, Phase II (Oct. 11, 1967 to March 31, 1968) and the Vietnam Air Offensive, Phase III (April 1, 1968 to October 9, 1968).  The Veteran also submitted military pay records which show that he received combat zone pay. 

However, despite evidence that the Veteran was exposed to combat while in the Air Force, there is no evidence that he, in fact, ever physically set foot in Vietnam.  Indeed, as noted above, his Air Force military record only shows foreign service in England, Thailand, and Japan.  Further, although the military pay records submitted by the Veteran show that he was in a combat zone and his service personnel records show that he participated in combat during the Vietnam Air Offensive, Phase II and the Vietnam Air Offensive, Phase III, there is nothing on the face of such documents or anywhere else in the record to show that the Veteran's duties, including as a munitions specialist, required him to set foot in Vietnam as part of his participation in such combat campaigns.  Additionally, even if the Veteran's duties in the Air Force would have caused him to fly from Thailand to Vietnam, a flight over Vietnam which does not land in Vietnam is not sufficient to invoke the Agent Orange presumption.  Moreover, although the record shows that the Veteran received the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, the receipt of such medals does not constitute evidence of service in the Republic of Vietnam for the purpose of satisfying the presumption of exposure to herbicides.  See, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).   The Board has considered whether further research into Air Force records may produce evidence the Veteran had actual service or visitation in the Republic of Vietnam as the Veteran contends.  However, although the Veteran has contended that his duties while stationed in Thailand took him to Vietnam at least eight times, he has not provided any specific details which would allow the service department to reasonably research his contentions.  Therefore, the Board does not find the Veteran's assertions regarding his in-service exposure to Agent Orange to be credible.  Accordingly, in the absence of any evidence to the contrary, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange during his service as a result of in-country visitation or duty in Vietnam and that the Veteran is not entitled to service connection for lung cancer, or prostate cancer, on the presumptive basis of herbicide exposure.

As noted above, even if the presumptive service connection regulatory provisions are not applicable, a veteran is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown. In this regard, in order to establish service connection on a non-presumptive direct incurrence basis, the veteran must provide evidence of a current disability, an in-service injury or disease, and a nexus between the current disability, and an in-service injury or disease.  In this case, although, the record reflects that the Veteran has been diagnosed with, and treated for, lung cancer and prostate cancer, his service treatment records do not reflect that he ever complained of, or was diagnosed with, a lung or prostate disability or had symptomatology consistent with such disabilities while in service.  Moreover, there is no competent clinical opinion of record that etiologically relates the Veteran's current lung and/or prostate conditions to any incident of his active service, to include herbicide exposure.

Although the Veteran asserts that his lung and prostate disabilities are related to service, to include Agent Orange exposure, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he experienced or experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has not alleged continuity of symptomatology of his prostate and lung disabilities since service.  As such, the Board is not required to address the Veteran's credibility in this regard.

Thus, in the absence of demonstration of continuity of symptomatology, or a link between the Veteran's current lung and/or prostate disabilities and service, to include exposure to Agent Orange, by competent medical, or competent and credible lay, evidence of record, the Board finds that the initial demonstration of such conditions in the record in 2007 and 2008, years after service, is too remote from service to be reasonably related to service.  Such a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the Board concludes that the preponderance of the evidence is also against grants of service connection on a nonpresumptive direct-incurrence basis.
.
In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for prostate cancer and lung cancer, to include as due to Agent Orange exposure.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and they must be denied.

ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for esophageal stricture.

Entitlement to service connection for lung cancer, to include as due to Agent Orange exposure, is denied

Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure, is denied.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2010).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for thyroid cancer.  The record reflects that in 2007 and 2008, the Veteran was diagnosed with multifocal papillary thyroid cancer and underwent a left thyroidectomy and I-131 therapy.  The Veteran's service treatment records show that in August 1968, a mass was discovered on the right side of the Veteran's neck and he subsequently underwent a partial or subtotal right lobe thyroidectomy and an associated right isthmectomy.  The Veteran was diagnosed with right lobe thyroid follicular adenoma with benign hematocele formation.  However, despite evidence of current thyroid cancer and in-service thyroid symptomatology, including a benign mass, the record does not demonstrate that the Veteran has been provided a VA examination and opinion to determine the nature and etiology of his current thyroid disability.  The Board finds that such an examination is necessary in order to properly adjudicate the Veterans' claim and the claim must be remanded for an examination in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his thyroid cancer since service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including any ongoing VA treatment records from any pertinent VA Medical Center.

2.  The Veteran should be afforded a VA examination by the appropriate specialist to determine the nature and etiology of any current thyroid disability.  All necessary tests should be performed.    

The examiner should be requested to furnish an opinion as to whether it is at least as likely as not that any currently diagnosed thyroid cancer, or residuals thereof, is related to any incident of service, to include the Veteran's documented right thyroid mass and subsequent partial or subtotal thyroidectomy in August 1968.

The rationale for all opinions expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought remains denied, the RO should issue the Veteran and his representative a supplemental statement of the case, and afford the Veteran and his representative the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


